UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4292


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLARD MIAL CREWS,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:08-cr-00050-WO-1)


Submitted:   July 28, 2011                 Decided:   August 17, 2011


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. David James, SMITH, JAMES, ROWLETT & COHEN, LLP, Greensboro,
North Carolina, for Appellant.      Ripley Rand, United States
Attorney, Paul A. Weinman, Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Willard Mial Crews appeals his conviction and sentence

after a jury convicted him of bank robbery in violation of 18

U.S.C. § 2113(a).             On appeal, Crews argues that the district

court erred in denying his motion for judgment of acquittal,

admitting       evidence,       instructing          the     jury,     and      denying     his

request to make a pro se closing argument.                           Crews also contends

that the indictment should be dismissed for violation of the

Speedy Trial Act.            We affirm.

               Crews    first     contends          that     there     was      insufficient

evidence to show that his actions constituted intimidation and

that   the     bank    was     insured    by       the     Federal    Deposit         Insurance

Corporation (FDIC).             Based on these deficiencies, Crews argues

that the district court erred in denying his motion for judgment

of acquittal.          We review a district court’s denial of a motion

for judgment of acquittal de novo.                         United States v. Hickman,

626 F.3d 756, 762 (4th Cir. 2010).                       We are “obliged” to sustain

a guilty verdict that, viewing the evidence in the light most

favorable       to     the    government,           is     supported       by       substantial

evidence.       United States v. Osborne, 514 F.3d 377, 385 (4th Cir.

2008).       Substantial        evidence       is    “evidence       that       a    reasonable

finder    of    fact     could    accept       as        adequate    and     sufficient      to

support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”      Id. (internal citation omitted).

                                               2
            A defendant bringing a sufficiency challenge bears a

“heavy burden.”       United States v. Hoyte, 51 F.3d 1239, 1245 (4th

Cir. 1995).      In evaluating the sufficiency of the evidence, we

do not review the credibility of the witnesses and assume the

jury resolved all contradictions in the testimony in favor of

the government.       United States v. Foster, 507 F.3d 233, 245 (4th

Cir. 2007).      Reversal for insufficient evidence is reserved for

the rare case where the government’s failure is clear.                        United

States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).

            To   constitute      bank   robbery     under       §    2113(a),    the

government must prove that the money was taken “by force and

violence,   or   by    intimidation.”        18   U.S.C.    §   2113(a);      United

States v. Ketchum, 550 F.3d 363, 365 n.1 (4th Cir. 2008).                        The

“intimidation element of § 2113(a) is satisfied if an ordinary

person in the teller’s position reasonably could infer a threat

of bodily harm from the defendant’s acts, whether or not the

defendant actually intended the intimidation.”                  United States v.

Woodrup, 86 F.3d 359, 364 (4th Cir. 1996) (internal quotation

marks omitted).       Further, the government must show that the bank

was insured by the FDIC at the time of robbery.                           In United

States v. Safley, 408 F.2d 603, 605 (4th Cir. 1969) this court

found that based on testimony by a bank employee that the bank’s

deposits    “are”     insured,   a   “jury    could   draw          the   reasonable

inference that the bank was insured at the time of the robbery.”

                                        3
With these standards in mind, we have reviewed the record and

conclude that the evidence of intimidation and FDIC insurance

was sufficient to support Crews’s conviction.

           Crews next contends that the district court erred in

admitting a copy of the bank’s FDIC certificate.                  We review a

district court’s evidentiary rulings for abuse of discretion and

subject such rulings to harmless error review.                United States v.

Johnson, 587 F.3d 625, 637 (4th Cir. 2009).                 At trial, a bank

employee testified that the bank was insured by the FDIC on the

day of the robbery, and that the document marked as government’s

Exhibit 5 was a copy of the bank’s FDIC certificate.                       Crews

objected   to    introduction    of    the   certificate,     arguing     that   a

proper foundation required the testimony of the owner or someone

else in control of the bank.            The district court overruled the

objection,      finding   that   the   employee   was   qualified       and   had

knowledge of the matter; that this was a copy of the certificate

showing the bank was insured by the FDIC; and that anything

further on authentication could be pursued on cross examination.

Crews did not ask any questions on cross examination, and the

district court found the employee’s testimony had authenticated

the certificate.

           On    appeal,   Crews      contends   that   the    district    court

erred in admitting the FDIC certificate because it did not have

a signature and thus was not self-authenticating under Fed. R.

                                        4
Evid.   902(1).         Crews   argues    that    there      was    “not    sufficient

testimony to authenticate the document otherwise,” because the

employee did not testify that she was an officer of the bank and

she “did not have the personal knowledge necessary to give this

testimony.”       We conclude there was no error.                  See United States

v.   Wingard,     522 F.2d 796,   797    (4th    Cir.    1975)       (noting   that

testimony by bank teller was “sufficient to prove the bank's

custody of the certificate”).                 Moreover, even if the district

court     erred    in    admitting      the    certificate,         any     error   was

harmless,    since      introduction     of    the    FDIC    certificate      is   not

required where there is uncontroverted testimony that a bank is

FDIC-insured.      See United States v. Gallop, 838 F.2d 105, 111-12

(4th Cir. 1988); Safley, 408 F.2d at 605.

            Crews also contends that the district court erred in

instructing the jury to disregard argument by counsel during

closing argument about whether other witnesses would be in a

better position to testify as to whether the bank was FDIC-

insured, and to disregard any statement or implication that the

defendant bore the burden of proof on any issue.                           We review a

district court’s decision to give a jury instruction and its

rulings    regarding      closing      argument      for   abuse     of    discretion.

United States v. Green, 599 F.3d 360, 377-79 (4th Cir. 2010).

Having reviewed the record, we conclude the district court did

not abuse its discretion.

                                          5
               Crews next contends that the district court erred in

allowing the victim teller to testify that Crews made a motion

as though he had a concealed weapon.                      Specifically, he argues

the testimony was conjecture and violated Fed. R. Evid. 602,

which requires that a witness have personal knowledge of the

matter.     After the teller explained the motion she observed, the

district court allowed her to testify that she thought Crews

might have possessed a concealed weapon.                         The district court

correctly      ruled      that    the   teller’s       interpretation      of    Crews’s

motion was relevant to the question of intimidation.                       See United

States    v.    Harris,     530 F.2d 576,    579    (4th    Cir.    1976).       We

conclude there was no abuse of discretion.

               Crews further contends that the district court erred

in refusing to allow him to make a pro se closing argument in

violation      of   his    constitutional        right    to   self-representation.

We disagree.         A defendant does not have an absolute right to

dismiss counsel and conduct his own defense after the trial has

commenced.       United States v. Dunlap, 577 F.2d 867, 868 (4th Cir.

1979).    After trial has begun with counsel, the decision whether

to allow the defendant to proceed pro se rests in the sound

discretion of the district court.                  United States v. Singleton,

107 F.3d 1091, 1096 (4th Cir. 1997) (citations omitted).                               The

reasons    for      limiting      the   right     of   self-representation         after

trial    has     begun     include      “among    other    things,       the    need   to

                                            6
minimize    disruptions,    to   avoid     inconvenience   and   delay,    to

maintain continuity, and to avoid confusing the jury.”               Dunlap,
577 F.2d at 868.     Crews made the request to proceed pro se just

after the close of evidence.         After considering the matter, the

district court denied the request.             The court concluded that

permitting   Crews   to    dismiss   his   counsel   and   proceed   pro   se

during closing argument could confuse the jury, since Crews had

previously testified.       In denying Crews’s request, the district

court did not abuse its discretion.

            Crews next contends that the district court erred in

refusing to instruct the jury that in order to be found guilty

of bank robbery, he must have intended to intimidate the bank

tellers at the time of the robbery.           However, Crews     recognizes

that the district court’s decision comports with our decision in

Woodrup and only raises the issue to preserve it for further

appeal.    We conclude there was no error or abuse of discretion.

            Finally, Crews contends that the indictment should be

dismissed because more than seventy non-excludable days elapsed

between his initial appearance and the trial, in violation of

the Speedy Trial Act.        We conclude that Crews has waived this

issue because he did not move for dismissal based on the Act

prior to trial.      See 18 U.S.C. § 3162(a)(2); United States v.

Henry, 538 F.3d 300, 304 (4th Cir. 2008).              In any event, the

claim lacks merit.    In Crews’s proposed calculation, he fails to

                                     7
exclude the periods due to delay from pretrial motions pursuant

to 18 U.S.C. § 3161(h)(1)(D).         See United States v. Tinklenberg,

131   S.   Ct.   2007,    2015   (2011).    Accordingly,     we   affirm   the

district    court’s      judgment.    We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                       8